DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pangburn et al. 3,203,713.
In regard to claim 17, Pangburn discloses a threaded connection for drilling tubulars, the threaded connection comprising:
a tubular box section 14 having a sidewall extending between a first end and a second end in a direction along a longitudinal axis; and
a tubular pin section 16 configured for threadably connecting to the tubular box section,
wherein the tubular box section comprises:
a tapered box portion 18 on an inner surface of the sidewall between the first end and the second end, the tapered box portion 18 having internal threads along at least a portion thereof;

a threaded insert 36 having a tubular body with an inner surface and an outer surface, the threaded insert having external insert threads on the outer surface configured for threadably connecting to the internal collar threads,
wherein the tubular pin section 16 comprises an outer surface with a tapered pin portion having external pin threads configured for threadably connecting to the internal threads of the tapered box portion, and
wherein a direction of the internal threads of the tapered box portion is opposite to a direction of the internal collar threads and the external insert threads (see col. 2, line 18).
In regard to claim 18, wherein the tubular box section further comprises a first torque shoulder (end surface of box end 14) on a first side of the tapered box portion and a second shoulder (top of portion 40) on a second side of the tapered box portion, wherein the pin section further comprises a first torque face (surface between threads 16 and side surface 12) on a first side of the tapered pin portion and a second face (bottom end surface of 16) on a second side of the tapered pin portion, and wherein the first torque face is configured for engaging the first torque shoulder of the box section and the second face is configured for engaging the second shoulder of the box section.
In regard to claim 20, wherein the tubular box section is formed on a first drilling tubular 14 and wherein the tubular pin section is formed on a second drilling tubular 12 removably connectable to the first drilling tubular.
Allowable Subject Matter
Claims 1-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive regarding claim 17. Applicant argues that Pangburn et al. does not disclose a threaded collar positioned between the tapered box and the second shoulder.  However, claim 17 does not recite the limitation of “a second shoulder”.  Therefore the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679